Exhibit 10.34


VMWARE, INC.
2007 EQUITY AND INCENTIVE PLAN
PERFORMANCE STOCK UNIT AGREEMENT
FOR NON-U.S. PARTICIPANTS
I.    NOTICE OF GRANT


Unless otherwise defined in this notice of grant (“Notice of Grant”) and
Performance Stock Unit Agreement for Non-U.S. Participants, the capitalized used
herein will have the meanings set forth in the VMware, Inc. 2007 Amended and
Restated Equity and Incentive Plan (the “Plan”) .
        
Grant No.:    


Name:             (“Participant”)


The Participant has been granted an award (the “Award”) of Performance Stock
Units (the “PSUs”), subject to the terms and conditions of this Notice of Grant,
the Plan and this Performance Stock Unit Agreement for Non-U.S. Participants,
including any country-specific provisions as set out in Appendix A thereto
(collectively, the “Agreement”). Except as set forth in Section 4, the number of
shares earned pursuant to the Award will equal the number of shares subject to
the PSUs set forth below multiplied by the conversion ratio determined by the
Administrator (the “Conversion Ratio”) at the end of the Performance Period in
accordance with the schedule attached as Exhibit A to this Agreement (the
“Performance Schedule”).


Date of Grant:            


Number of PSUs:            


Performance Period:            






Vesting Schedule:


The Award will vest in full on ________ __, 20__ (the “Vesting Date”), subject
to the Participant’s continuing employment with the Company or any Subsidiary
through the Vesting Date in accordance with Section 2(a) of the Agreement.


    

--------------------------------------------------------------------------------

        




II.    AGREEMENT
1.    Grant of the PSUs. The Company has granted the Participant the number of
PSUs set forth in the Notice of Grant. However, unless and until the PSUs will
have vested, the Participant will have no right to the payment or receipt of any
Stock subject thereto. Prior to actual payment or receipt of any Stock, the PSUs
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.
2.    Vesting of PSUs.
(a)    Subject to Section 2(b) below, the Participant will vest in the PSUs in
accordance with the vesting schedule set forth in the Notice of Grant; provided,
that, in the event the Participant incurs a termination of employment for any
reason other than due to the Participant’s death or termination by the Company
or Subsidiary due to “disability” (as defined under the applicable long-term
disability plan of the Company or Subsidiary, or, if there is no such plan, as
determined by the Board or the Committee (each, the “Administrator”)), such that
the Participant is no longer employed by the Company or any Subsidiary, the
Participant’s right to vest in the PSUs and to receive the Stock related thereto
will terminate effective as of the date that Participant ceases to be so
employed and thereafter, the Participant will have no further rights to such
unvested PSUs or the related Stock. In such case, any unvested PSUs held by the
Participant immediately following such termination of employment will be
forfeited. In the event that the Participant’s employment is terminated by
reason of death or by the Company due to disability, then any unvested portion
of the PSUs will automatically accelerate and the Participant will become fully
vested in one share of Stock for each of the PSUs subject to this Agreement upon
termination of employment by reason of death or by the Company due to
disability, provided, however, that if termination due to death or by the
Company due to disability occurs after a Change in Control, the Participant will
vest in the number of shares of Stock determined per Sections 4(b) and 4(d)
below. In all cases, the date of termination of employment for purposes of the
PSUs will be determined in the sole discretion of the Administrator and will not
be extended by any notice period or “garden leave” that may be required
contractually or under applicable laws and during which time the Participant is
not actively rendering services, unless otherwise determined by the Company in
its sole discretion.
(b)    Solely for purposes of this Agreement, the Company, in its sole
discretion, may consent to treating employment of the Participant by Dell
Technologies Inc. (the “Parent”), or by an Affiliate in which the Company and
Parent hold, directly or indirectly, an aggregate of at least 80% of the equity
or voting interest, the same as if the Participant is employed by the Company in
accordance with procedures approved by the Committee, provided, however, that if
the Participant is an officer subject to Section 16 of the Exchange Act, such
consent must be approved by the Committee.
3.    Issuance of Stock. No Stock will be issued to the Participant prior to the
date on which the PSUs vest. After any PSUs vest and subject to the terms of
this Agreement, including without limitation Section 7 hereof, the Company will
cause to be issued (either in book-entry form or otherwise) to the Participant
or the Participant’s beneficiaries, as the case may be, that number of shares of
Stock corresponding to the number of such vested PSUs as soon as
administratively practicable following vesting, but in no event will the
issuance of such shares be made subsequent to March 15th of the year following
the year in which the shares vested. No fractional shares of Stock will be
issued under this Agreement. Notwithstanding any provision in the Plan to the
contrary and subject only to changes in Stock, as set forth in Section 8 hereof,
the PSUs will be settled only in shares of Stock.


2



--------------------------------------------------------------------------------

        


4.    Change in Control.
(a)    Change in Control during Performance Period. In the event of a Change in
Control during the Performance Period, the Performance Period will terminate
immediately prior to consummation of the Change in Control. The Administrator
will determine the Conversion Ratio prior to the consummation of the Change in
Control pursuant to instructions set forth in the Performance Schedule. If the
Performance Schedule does not set forth the means for calculating the Conversion
Ratio in the event of a Change in Control, then the Conversion Ratio will equal
one share per each vested PSU. “Change in Control” has the meaning set forth in
Exhibit A to this Agreement.
(b)    Change in Control following Performance Period. In the event of a Change
in Control following completion of the Performance Period, the Administrator
will determine the Conversion Ratio prior to the consummation of the Change in
Control based on actual performance pursuant to instructions set forth in the
Performance Schedule.
(c)    Vesting. Following a Change in Control, this Award will continue to vest
in accordance with the original vesting schedule set forth in Section I above,
provided however, that if this Award is not assumed or replaced in accordance
with the provisions of the Plan regarding the effect of mergers and
consolidations on Awards, then immediately prior to the Change in Control, the
Award will vest as to a number of shares equal to the total number of PSUs
subject to this Award multiplied by the Conversion Ratio.
(d)    Conversion Ratio Upon Termination Due to Death or Disability Following
Change in Control. If, following a Change in Control the Participant’s vesting
in the PSUs is accelerated in accordance with Section 2(a) above due to
termination of employment by reason of death or by the Company due to
“disability” (as defined in Section 2(a) above), then the Participant will, upon
the date of such termination, become fully vested in a number of Shares equal to
the number of unvested PSUs multiplied by the Conversion Ratio.
5.    Death of Participant. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
6.    Leave of Absence; Reduction in Service Level. In accordance with the
provisions of the Plan regarding the effect of a leave of absence or a reduction
in service level on an outstanding Award, the Committee may determine, in its
sole discretion (i) whether, and the extent to which, a leave of absence will
cause a reduction or other change in this Award, (ii) whether, and the extent to
which, a reduction in service level (for example, from full-time to part-time
employment), will cause a reduction, or other change, in an Award, and (iii)
whether a leave of absence or reduction in service level will be deemed a
termination of employment for the purpose of this Award. Any changes to this
Award pursuant to the Plan and this Section 6 of the Agreement, will not result
in an increase in the amount of the Award or otherwise accelerate its payment.
The Committee will also determine all other matters relating to whether the
employment or service of Participant is continuous for purposes of this Award.


3



--------------------------------------------------------------------------------

        


7.    Taxes.
(a)    The Participant acknowledges that, regardless of any action taken by the
Company or any entity employing the Participant (the “Employer”) the ultimate
liability for all income tax (including U.S. federal, state and local tax and
non-U.S. tax), social insurance, payroll tax, fringe benefits tax, payment on
account, and any other required deductions or payments related to Participant’s
participation in the Plan and legally applicable to the Participant
(“Tax-Related Items”) is and remains the Participant’s responsibility and may
exceed any amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PSUs, including but not limited to, the
award of the PSUs, the vesting or settlement of the PSUs, the subsequent sale of
Stock acquired pursuant to such settlement, and the receipt of any dividends and
or dividend equivalents; and (ii) do not commit to and are under no obligation
to structure the terms of the Award or any aspect of the PSUs to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Participant also understands that applicable laws may
require varying PSU or Stock valuation methods for purposes of calculating
Tax-Related Items, and the Company assumes no responsibility or liability in
relation to any such valuation or for any calculation or reporting of income or
Tax-Related Items that may be required of Participant under applicable laws.
Further, if the Participant is subject to Tax-Related Items in more than one
jurisdiction, the Participant acknowledges that the Company or the Employer (or
former employer, as applicable), or both, may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.
(b)    As a condition to the grant and vesting of the PSUs and prior to the
relevant taxable or tax withholding event, as applicable, the Participant agrees
to make adequate arrangements satisfactory to the Company and the Employer to
satisfy all withholding or other obligations of the Company and the Employer
with respect to Tax-Related Items. In this regard, the Participant hereby
authorizes the Company and the Employer, in their sole discretion and without
any further notice to or authorization by the Participant, to withhold from the
Stock being distributed under the PSUs upon vesting that number of whole shares
necessary to meet the withholding obligation as determined by the Company and
the Employer with respect to such PSUs, provided that the Company only withholds
the amount of Stock necessary to satisfy, but unless other consented to by the
Participant, not exceeding, the minimum withholding amount, rounded down to the
nearest whole share and that the Company withholds the balance of the minimum
withholding amount by withholding such balance from Participant’s wages or other
cash compensation paid to Participant by the Company and the Employer. If the
Company satisfies the withholding obligation for Tax-Related Items by
withholding Stock being distributed under the PSUs as described above, the
Participant hereby acknowledges that the Participant is deemed to have been
issued the full amount of Stock subject to the PSUs, notwithstanding that Stock
is held back solely for the purpose of paying the Tax-Related Items due as a
result of the PSUs, vesting or settlement of the PSUs. Alternatively, or in
addition, the Company may (a) only to the extent and in the manner permitted by
all applicable laws, including making any necessary securities registration or
taking any other necessary actions, sell (or instruct the broker whom it has
selected for this purpose to sell) the Stock to be issued upon the vesting or
settlement, as applicable, of the Participant’s PSUs to meet the withholding
obligation for Tax-Related Items, or (b) withhold all applicable Tax-Related
Items legally payable by Participant from Participant’s wages or other cash
compensation paid to Participant by the Company or the Employer or both. If
Participant is an officer subject to Section 16 of the Exchange Act, only such
minimum withholding amount will be withheld and such amount will be satisfied by
withholding otherwise-deliverable Stock, unless otherwise approved by the
Committee. Upon any such withholding, any and all rights of Participant to such
withheld Stock is deemed to be forfeited to the Company. Finally, the
Participant hereby acknowledges that the Participant is required to pay to the
Company or the Employer any amount of Tax-Related Items that the Employer may be
required to withhold as a result of the Participant’s


4



--------------------------------------------------------------------------------

        


Award of PSUs, vesting of the PSUs, or the issuance of Stock in settlement of
vested PSUs that cannot be satisfied by the means previously described. The
Participant hereby acknowledges that the Company may refuse to deliver the Stock
in settlement of the vested PSUs to the Participant if the Participant fails to
comply with the Participant’s obligations in connection with the Tax-Related
Items as described in this Section 6.
(c)    The Participant has reviewed and understands the tax obligations as set
forth in this Agreement and understands that the Company is not providing any
tax, legal or financial advice. In addition, the Company is not making any
recommendations regarding the Participant's participation in the Plan, or the
Participant's acquisition or sale of the underlying shares of Stock. The
Participant should consult with the Participant’s own tax, legal and financial
regarding the Participant's participation in the Plan before taking any action
related to the Plan. The Participant further acknowledges and agrees that the
Participant is solely responsible for filing all relevant documentation that may
be required of the Participant in relation to this Award or any Tax-Related
Items, such as but not limited to personal income tax returns or reporting
statements in relation to the grant or vesting of the PSUs, the holding of Stock
or any bank or brokerage account (including foreign accounts), the subsequent
sale of Stock, and the receipt of any dividends or other payments.
8.    Changes in Stock. In the event that any extraordinary dividend or other
extraordinary distribution (whether in the form of cash, Stock, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, spin-off, combination, repurchase,
or exchange of Stock or other securities of the Company, or other similar
corporate transaction or event affecting the Stock occurs such that an
adjustment or change is determined by the Administrator (in its sole discretion)
to be necessary or appropriate, the Administrator will proportionately adjust
this Award in accordance with the terms of the Plan, including adjustments in
the number and kind of shares of Stock or other property the Participant would
have received upon vesting of the PSUs; provided, however, that the number of
shares of Stock into which the PSUs may be converted will always be a whole
number.
9.    Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Stock deliverable hereunder unless
and until certificates representing such Stock (which may be in book-entry form)
have been issued and recorded in the records of the Company or its transfer
agents or registrars, and delivered to the Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, the Participant will have all the rights of a stockholder of the
Company with respect to voting such Stock and receipt of dividends and
distributions on such Stock.
10.    No Effect on Employment. The transactions contemplated hereunder and the
vesting schedule set forth in the Notice of Grant do not: (i) constitute an
express or implied promise of continued employment for any period of time,
(ii) interfere with right of the Company, the Parent or any Subsidiary or
Affiliate to terminate the Participant’s employment at any time in accordance
with applicable law, or (iii) entitle the Participant to any additional rights
under the Plan or under any other welfare or benefit plan of the Company, the
Parent or any Subsidiary or Affiliate.
11.    Nature of Grant. In accepting the PSUs, the Participant acknowledges,
understands and agrees that: (a) the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time, to the extent permitted by
the Plan; (b) the grant of the PSUs is voluntary and occasional and does not
create any contractual or other right to receive future grants of PSUs, or
benefits in lieu of PSUs even if PSUs have been granted repeatedly in the past;
(c) all decisions with respect to future Awards of PSUs, if any, will be at the
sole discretion of the Company; (d) the Participant is voluntarily participating
in the Plan; (e) the PSUs and Stock subject to the PSUs are not intended to
replace any pension rights or compensation; (f) the PSUs and the Stock subject
to


5



--------------------------------------------------------------------------------

        


the PSUs and the income and value of the same are not part of normal or expected
salary or compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments; (g) the future value of the underlying Stock is unknown,
indeterminable, and cannot be predicted with certainty; (h) no claim or
entitlement to compensation or damages will arise from termination of the PSUs
or any diminution in value of the PSUs or Stock received when the PSUs vest
resulting from the termination of the Participant’s employment or other
relationship for any reason whatsoever, and in consideration of the grant of
PSUs to which the Participant is otherwise not entitled, the Participant
irrevocably agrees never to institute any claim against the Company, the
Employer, the Parent, and any Subsidiary or Affiliates, waive his or her
ability, if any, to bring any such claim; and releases the Company, the
Employer, the Parent, and any Subsidiary or Affiliate from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant will be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
(i) unless otherwise provided in the Plan or by the Company in its discretion,
the PSU and the benefits evidenced by this Agreement do not create any
entitlement to have the PSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
(j) neither the Company, the Employer, the Parent, nor any Subsidiary or
Affiliate will be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the United States Dollar or the selection by
the Company or any Subsidiary or Affiliate in its sole discretion of an
applicable foreign exchange rate that may affect the value of the PSUs or of any
amounts due to the Participant pursuant to the settlement of the PSUs or the
subsequent sale of any Stocks acquired upon settlement or the calculation of
income or any Tax-Related Items thereunder.
12.    Blackout Periods. The Participant acknowledges that, to the extent the
vesting of any PSUs occurs during a “blackout” period wherein certain employees,
including the Participant, are precluded from selling Stock, the Administrator
retains the right, in its sole discretion, to defer the delivery of the Stock
pursuant to the PSUs; provided, however, that the Administrator will not
exercise its right to defer the Participant’s receipt of such Stock if such
shares of Stock are specifically covered by a trading plan of the Participant
that conforms to the requirements of Rule 10b5-1 of the Exchange Act and the
Company’s policies and procedures with respect to Rule 10b5-1 trading plans and
such trading plan causes such shares to be exempt from any applicable blackout
period then in effect. In the event the receipt of any shares of Stock is
deferred hereunder due to the existence of a regularly scheduled blackout
period, such shares will be issued to the Participant on the first business day
following the termination of such regularly scheduled blackout period; provided,
however, that in no event will the issuance of such shares be deferred
subsequent to March 15th of the year following the year in which such shares
vest. In the event the receipt of any shares of Stock is deferred hereunder due
to the existence of a special blackout period, such shares will be issued to the
Participant on the first business day following the termination of such special
blackout period as determined by the Company’s General Counsel or his or her
delegatee; provided, however, that in no event will the issuance of such shares
be deferred subsequent to March 15th of the year following the year in which
such shares vest. Notwithstanding the foregoing, any deferred shares of Stock
will be issued promptly to the Participant prior to the termination of the
blackout period in the event the Participant ceases to be subject to the
blackout period. The Participant hereby represents that he or she accepts the
effect of any such deferral under relevant federal, state and local tax laws or
otherwise. Regardless of any blackout period, any cross-border cash remittance
made to transfer proceeds received upon any sale of Stock must be made through a
locally authorized financial institution or registered foreign exchange agency
and may require Participant to provide to such entity certain information
regarding the transaction.


6



--------------------------------------------------------------------------------

        


13.    Award is Not Transferable. Except to the limited extent provided in
Section 5 above, this Award of PSUs and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way by
the Participant (whether by operation of law or otherwise) and will not be
subject to sale under execution, attachment or similar process, until the
Participant has been issued the Stock. Upon any attempt by the Participant to
transfer, assign, pledge, hypothecate or otherwise dispose of this Award, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this Award and the rights and
privileges conferred hereby immediately will become null and void. The terms of
this Agreement will be binding upon the Participant’s executors, administrators,
heirs, successors and any permitted transferees.
14.    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this Agreement and any other PSU grant
materials (“Data”) by and among, as applicable, the Employer, the Company, the
Parent and any Subsidiary or Affiliate for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of all PSUs or
any entitlement to shares of Stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan. The Participant understands
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan, including any
requisite transfer of such Data as may be required to a third party. Further,
the Participant understands that the Participant is providing the consents
herein on a purely voluntary basis. If the Participant does not consent, or if
the Participant later seeks to revoke his or her consent, his or her employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing his or her consent is
that the Company would not be able to grant the Participant PSUs or other equity
awards or administer or maintain such awards. Therefore, the Participant
understands that refusing or withdrawing his or her consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that he or she may contact his or her local human
resources representative.
15.    Entire Agreement. This Agreement, subject to the terms and conditions of
the Plan and the Notice of Grant and the country-specific terms contained in
Appendix A, represents the entire agreement between the parties with respect to
the PSUs.
16.    Binding Agreement. Subject to the limitation on the transferability of
this Award contained herein, this Agreement and the country-specific terms
contained in Appendix A hereto will be binding upon and inure to the benefit of
the heirs, legatees, legal representatives, successors and assigns of the
parties hereto.


7



--------------------------------------------------------------------------------

        


17.    Additional Conditions to Issuance of Certificates for Stock. The Company
will not be required to issue any certificate or certificates for Stock
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Stock to listing on all stock exchanges on which such class of
stock is then listed; (b) the completion of any registration or other
qualification of such Stock under any state, federal or foreign law or under the
rulings or regulations of the U.S. Securities and Exchange Commission or any
other governmental regulatory body, which the Administrator, in its absolute
discretion, deems necessary or advisable; (c) the obtaining of any approval or
other clearance from any state, federal or foreign governmental agency, which
the Administrator, in its absolute discretion, determines to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the PSUs as the Administrator may establish from time to time
for reasons of administrative convenience. The Administrator may refuse the
issuance of any Stock hereunder pursuant to Section 7(j) of the Plan. In this
regard, the Participant acknowledges and agrees that the Company is under no
obligation to register or qualify the shares of Stock with any U.S. federal or
state or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares. Further, the
Participant agrees that the Company will have unilateral authority to amend the
Plan and the Agreement without the Participant’s consent to the extent necessary
or advisable to comply with securities or other laws applicable to issuance of
shares of Stock.
18.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
19.    Administrator Authority. Participant acknowledges that determination of
the number of shares of Stock earned under this Award is subject to
determination by the Administrator of achievement of the performance targets set
forth on the Performance Schedule. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon the Participant, the Company, the Employer and all
other interested persons. No member of the Administrator will be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.
20.    Language. If the Participant has received the Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different that the English version, the English
version will control.
21.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
22.    Cancellation, Recission and Recoupment of Award. Participant hereby
acknowledges that this Award and any shares of Stock issued pursuant to this
Award are subject to cancellation, rescission, clawback, repayment or other
action at the discretion of the Board or the Committee as set forth in the
provisions of the Plan regarding the clawback or recoupment of Awards in
accordance with any clawback policy adopted by the Company pursuant to the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law, in the event of a restatement of incorrect financial results or if that
Participant engages is terminated for Cause. In addition, the Administrator has
the discretion to require Participant to reimburse the Company for all or any
portion of the Stock issued pursuant to this Award, or the value thereof, if:


8



--------------------------------------------------------------------------------

        


(a)    the payment was predicated upon the achievement of certain financial
results that were subsequently the subject of a material financial restatement;
(b)    in the view of the Board or the Committee, the Participant engaged in
fraud or misconduct that caused or partially caused the need for a material
financial restatement by the Company or any substantial affiliate; and
(c)    a lower vesting would have occurred based upon the restated financial
results.
In each such instance, upon the determination of the Committee to require
recoupment of a previously issued number of shares of Stock under this
Agreement, the Company will, to the extent practicable and allowable under
applicable laws, require reimbursement of any number of shares of Stock, or the
value thereof, issued for the relevant period that exceeded the lower number of
shares of Stock that would have been issued based on the restated financial
results, provided that the Company will not seek to recover shares of Stock
issued more than three years prior to the date the applicable restatement is
disclosed.


23.    Agreement Severable. If any provision in this Agreement is held invalid
or unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.
24.    Notice of Governing Law; Venue. This Agreement will be governed by the
internal substantive laws, but not the choice of law rules of the State of
Delaware, U.S.A. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this grant or the
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California, U.S.A., and agree that such litigation
will be conducted only in the courts of Santa Clara County, California, U.S.A.
or the federal courts of the United States for the Northern District of
California, and no other courts, where this grant is made or to be performed.
25.    Insider Trading Restrictions; Market Abuse Laws. The Participant
acknowledges that, depending on his or her country of residence, the Participant
may be subject to insider trading restrictions or market abuse laws, or both,
which may affect the Participant’s ability to acquire or sell Stock or rights to
shares of Stock (e.g., PSUs) under the Plan during such times as the Participant
is considered to have “inside information” regarding the Company (as defined by
any applicable law). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy and applicable laws and regulations in
the United States. The Participant acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and the Participant
is advised to speak with his or her personal advisor on this matter.
26.    Waiver; Cumulative Rights. The failure or delay of either party to
require performance by the other party of any provision hereof will not affect
its right to require performance of such provision unless and until such
performance has been waived in writing. Each and every right hereunder is
cumulative and may be exercised in part or in whole from time to time.
27.    Notices. Any notice which either party hereto may be required or
permitted to give the other must be in writing and may be delivered personally
or by mail, postage prepaid, addressed to the Company, at the address provided
below, and the Participant at his or her address as shown on the Company’s or
the Employer’s payroll records, or to such other address as the Participant, by
notice to the Company, may designate in writing from time to time.


9



--------------------------------------------------------------------------------

        


To the Company:
VMware, Inc.

3401 Hillview Avenue
Palo Alto, CA 94304
Attention: Legal Department


28.    Electronic Delivery. The Company may, in its sole discretion, decide (a)
to deliver by electronic means any documents related to the PSUs granted under
the Plan, the Participant’s participation in the Plan, or future Awards that may
be granted under the Plan or (b) to request by electronic means the
Participant’s consent to participate in the Plan. By accepting this grant, the
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or any third party designated by the
Company, including but not limited to the use of electronic signatures or
click-through electronic acceptance of terms and conditions.
29.    Appendix A. Notwithstanding any provision of this document, the PSUs will
be subject to the attached additional terms and conditions set forth in Appendix
A for the Participant’s country of work or residence, if any, which are
incorporated by reference to this Agreement. In addition, Participant
understands that the laws of the country in which he/she is working or residing
at the time of grant, holding, or vesting of the PSUs or at ownership or the
subsequent sale of shares of Stock (including any rules or regulations governing
securities, foreign exchange, tax, labor or other matters) may subject
Participant to additional terms and conditions or procedural or regulatory
requirements he/she is solely responsible for and must independently fulfill in
relation to ownership or sale of Stock; such requirements may be described in
but are not limited to Appendix A. Moreover, if Participant relocates to one of
the countries included in Appendix A, then special terms and conditions for such
country will apply to the PSUs, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes a part of this Agreement.
30.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
PSUS and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
* * *
Participant’s signature below indicates Participant’s agreement and
understanding that this Award is subject to and governed by the terms and
conditions of the Notice of Grant, the Plan and this Agreement including,
without limitation, Section 22 above. The Participant acknowledges receipt of a
copy of the Plan and represents that he or she is familiar with the terms and
provisions thereof, which are incorporated herein by reference. Participant
herby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Agreement.




10



--------------------------------------------------------------------------------

        


 
 
PARTICIPANT
 
 
 


Signature
 
 
 


Print Name
 
 
 
Date:
 





11



--------------------------------------------------------------------------------

        


APPENDIX A
TO THE VMWARE, INC.
PERFORMANCE STOCK UNIT AGREEMENT FOR NON-U.S. PARTICIPANTS


This Appendix A includes additional terms and conditions that govern the Award
of PSUs granted to the Participant under the Company’s Plan if Participant works
or resides in one of the countries listed below. Capitalized terms used but not
defined in this Appendix A are defined in the Plan, the Notice of Grant, or the
Agreement, and have the meanings set forth therein.
This Appendix A also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of June 8, 2017. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information noted in this Appendix A as the only source of information
relating to the consequences of the Participant’s participation in the Plan,
because the information may be out of date by the time the Participant vests in
the PSUs or sells shares of Stock acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to Participant’s situation.
Finally, the Participant understands that if he or she is a citizen or resident
of a country other than the one in which the Participant is currently working or
residing, or if the Participant relocates to another country or transfers
employment or is considered a resident of another country for local law
purposes, the information contained herein may not apply to the Participant, and
the Company will, in its sole discretion, determine to what extent the terms and
conditions contained herein will apply.
Securities Law Notice: Unless otherwise noted, neither the Company nor the Stock
are registered with any local stock exchange or under the control of any local
securities regulator outside the United States. The Agreement and any other
communications or materials that Participant may receive regarding participation
in the Plan do not constitute advertising or an offering of securities outside
the United States, and the issuance of securities described in any Plan-related
documents is not intended for public offering or circulation in Participant’s
jurisdiction.


Data Privacy: For residents of the European Union and elsewhere as may be
applicable, the following language supplements Section 14 of the Agreement: The
Participant understands that Data will be held only as long as is necessary to
implement, administer, and manage Participant’s participation in the Plan.
Participant understands that he or she may, at any time, view his or her Data,
request additional information about the transfer, storage and processing of the
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, without cost, by contact in writing Participant’s local human
resources representative.
If Your Country Is Not Listed Below: Even if no country-specific disclosure is
provided below for your country, this Agreement and the general provisions of
this Appendix A still apply to you. Moreover, the notices, disclaimers, and/or
terms and conditions for a given country in this Appendix A may apply if you
move to or otherwise become subject to the applicable laws or Company policies
of such country.
* * *


12



--------------------------------------------------------------------------------

        




UNITED KINGDOM
Tax Acknowledgment
As a condition of participating in the Plan and the vesting and settlement of
the PSUs, the Participant agrees to accept any liability for secondary Class 1
NICs (“Employer NICs” or “Secondary Liability”) which may be payable by the
Company or the Employer with respect to the issuance of shares of Stock or
otherwise payable in connection with the vesting of the PSUs under the Plan. By
accepting the PSU grant (whether in writing, electronically or otherwise),
Participant explicitly accepts the terms of and enters into the Form of Election
to Transfer the Employer’s Secondary Class 1 National Insurance Liability to the
Employee, the form of such joint election being formally approved by HM Revenue
and Customs (“HMRC”), as provided below (the “NIC Election”). If requested by
the Company or the Employer, the Participant also agrees to execute a separate
joint election with the Company or the Employer (also an “NIC Election”), the
form of such Election being formally approved by HMRC, and any other consent or
elections required to accomplish the transfer of the Employer NICs to the
Participant. The Participant further agrees to execute such other joint
elections as may be required between the Participant and any successor to the
Company or the Employer. The Participant agrees to enter into a NIC Election
prior to the vesting of the PSUs. If the Participant does not enter into such
election prior to vesting, or if the NIC Election is revoked at any time by
HMRC, then unless the Company determines otherwise as provided below, the
Participant will not be entitled to vest in the PSUs or receive shares of Stock,
without liability to the Company, the Employer, the Parent, or any Subsidiary or
Affiliate.
Participant shall indemnify the Company and/or the Employer against any Employer
NICs and, if the Company so determines, the Company shall allow vesting of the
PSUs notwithstanding the absence of a valid NIC Election, and Participant agrees
that, in such circumstances, the Company and/or the Employer may recover the
amount of any Employer NICs by way of withholding in accordance with Section 7
of the Agreement.
The Participant agrees that if the Employer or the Company does not withhold the
full amount of Tax-Related Items (including the Employer NICs) that the
Participant owes due to the vesting of the PSUs or release, assignment or
cancellation of the PSUs (the “Taxable Event”) from the Participant within 90
days after the end of the UK tax year in which the Taxable Event occurred or
such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003 (the “Due Date”), then the amount that should
have been withheld may constitute a loan owed by the Participant to the
Employer, effective on the Due Date. The Participant agrees that the loan will
bear interest at the UK statutory rate and it will be immediately due and
repayable by the Participant and the Company or the Employer may recover it at
any time thereafter by withholding the funds from salary, bonus or any other
funds due to the Participant by the Employer, by withholding in shares of Stock
at vesting of the PSUs or by demanding cash or a check from the Participant or
any other means referred to in Section 6 of the Agreement.
Notwithstanding the foregoing, if the Participant is an executive officer or
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the above paragraph will not
apply. In the event that the Participant is an executive officer or director and
Tax-Related Items are not collected from or paid by the Participant within the
Due Date, the amount of any uncollected Tax-Related Items may constitute a
benefit to the Participant on which additional income tax and national insurance
contributions may be payable. The Participant will be responsible for reporting
and paying any income tax due on this additional benefit directly to the HMRC
under the self-assessment regime and for reimbursing the Company or the Employer
(as appropriate) for the value of any employee national insurance


13



--------------------------------------------------------------------------------

        


contributions due on this additional benefit which the Company or the Employer
may recover from the Participant by any means set forth in the “Taxes” section
of the Agreement.
FORM OF ELECTION TO TRANSFER THE EMPLOYER’S SECONDARY
CLASS 1 NATIONAL INSURANCE LIABILITY TO THE EMPLOYEE
Elections and Withholding Obligations
Your PSUs will only be vested and settled if you have first entered into or
completed the following to the satisfaction of the Company or these obligations
(or any of them) have been waived by the Company:
•
an election under Section 431(1) of the Income Tax (Earnings and Pensions) Act
2003 (in a form approved by the Company) for the full disapplication of Chapter
2 of Part 7 of that Act in relation to all the shares of Common Stock subject to
this PSU;

•
a joint election with the Company and/or any Subsidiary in accordance with
Paragraph 3B(1) of Schedule 1 of the Social Security Contributions and Benefits
Act 1992 (the “SSCBA”) (either by executing this Agreement so as to be bound by
the terms of this NIC Election or in such other form the Company may require
from time to time) for the whole of any liability for Employer national
insurance contributions to be transferred to you;

•
a deed of adherence (in such form as determined by the Company from time to
time) pursuant to which you become a party to and bound by any applicable
shareholder agreement (or similar agreement) as amended or replaced from time to
time.

National Insurance Contributions Joint Election (“NIC Election”)
(a)
For the purposes of this NIC Election, “Relevant Employment Income” means:

(i) an amount that counts as employment income of the Participant under section
426 of the Income Tax (Earnings and Pensions) Act 2003 (restricted securities:
charge on certain post-acquisition events);
(ii) an amount that counts as employment income of the Participant under section
438 of the Income Tax (Earnings and Pensions) Act 2003 (convertible securities:
charge on certain post-acquisition events); or
(iii) any gain that is treated as remuneration derived from the Participant’s
employment by virtue of section 4(4)(a) SSCBA,
which is derived from or otherwise in connection with 1) this PSU or its
assignment or release or otherwise or the Shares issued or transferred pursuant
to the vesting and settlement of this PSU or 2) any other Award granted to
Participant under the Plan, including as such Plan may be amended in the future,
and any subsequent equity plans to be implemented by VMware, Inc., or such
Award’s assignment or release or otherwise or the Shares issued or transferred
pursuant to the vesting, exercise, and/or settlement of such Award.
(b)
The Employer may be liable to pay secondary Class 1 National Insurance
Contributions in respect of any Relevant Employment Income (the “Secondary
Liability”).



14



--------------------------------------------------------------------------------

        


(c)
The Participant and the Company (on behalf of the Employer) hereby jointly elect
that the whole of the Secondary Liability is hereby transferred to the
Participant on the terms set out in this NIC Election.

(d)
The Participant hereby authorizes the Company and the Employer to recover an
amount from the Participant sufficient to cover the Secondary Liability to the
extent transferred to the Participant under this NIC Election. Such recovery may
be made by the Company and the Employer in accordance with any of the following:

(i) deduction from any sums owing to the Participant (including in particular
but not by way of any limitation any installment of salary, bonus, commission or
otherwise);
(ii) delivery by the Participant to the Company of cash, banker’s draft or
cheque; or
(iii) such other arrangements as the Company considers appropriate from time to
time.
(e)
The Company agrees to pay, or procure the payment of, the Secondary Liability to
HMRC within 14 days after the end of the tax month during which the vesting,
settlement, assignment or release (as the case may be) of the PSUs (or part
thereof) occurred.

(f)
HM Revenue & Customs has approved the form of this NIC Election and the
arrangements for securing that the liability transferred by this NIC Election
will be met.

(g)
This NIC Election shall continue in effect until the earlier of:

(i) the fulfillment of all of the obligations contained in this NIC Election;
(ii) it is revoked jointly by the Company (on behalf of the Employer) and the
Participant;
(iii) notice is given to the Participant by the Company (on behalf of the
Employer) terminating the effect of this NIC Election;
(iv) HMRC notifies the Company or the Employer that the approval of this NIC
Election has been withdrawn.
(h)
The terms of this NIC Election will continue in force regardless of whether the
Participant ceases to be an employee of the Employer.

(i)
The Participant hereby confirms that in entering into the Agreement he will be
personally liable for the Secondary Liability covered by this NIC Election,
including in relation to any other Award.

(j)
This NIC Election will not apply to the extent that it relates to Relevant
Employment Income which is employment income of the Participant by virtue of
Chapter 3A of Part 7 of the Income Tax (Earnings and Pensions) Act 2003
(employment income: securities with artificially depressed market value).

(k)
This NIC Election does not apply to any liability, or any part of any liability,
arising as a result of regulations given retrospective effect by virtue of
section 4B(2) of either the SSCBA or the Social Security Contributions and
Benefits (Northern Ireland) Act 1992.



15



--------------------------------------------------------------------------------

        


(l)
By accepting this Agreement in writing, electronically, or otherwise, the
Company and the Participant hereby agree (inter alia) to be bound by the terms
of this NIC Election as set out herein.



16



--------------------------------------------------------------------------------

        


Exhibit A
Performance Schedule


17

